Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the non-provisional application filed on 08/24/2020.  Claims 1-20 are pending.  Claims 1 and 12 are independent.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 10-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Balaban et al. (US Pat. No.: 5,304,119).
Regarding claims 1-6, 10-17, 19, and 20, Balaban discloses a system for implanting a medical device (49, Fig. 2) in subcutaneous tissue, wherein the system comprises: the medical device; and an implantation device (12, Figs. 1-3) for implanting the  medical device in subcutaneous tissue, wherein the implantation device comprising: a tool body (the body of 12, Figs. 1-3), wherein the tool body comprises: a first tool body portion (see Figure below) including a first proximal end (see Figure below) and a first distal end (see Figure below, end at 67 or 68); and a second tool body portion (see Figure below) defining a channel (see Figure below), the second tool body portion including a second proximal end (see Figure below) and a second distal end (see Figure below), wherein the first proximal end of the first tool body portion adjoins the second distal end of the second tool body portion (see Figure below), wherein a longest dimension of a cross section of the first tool body portion is less than a longest dimension of a cross section of the second tool body portion (a longest dimension of a cross section of the first tool body portion is less than a longest dimension of a cross section of the second tool body portion with the defined first tool body portion and the second tool body portion, Fig. 2 and see Figure below), wherein the cross section of the first tool body portion and the cross section of the second tool body portion correspond to a location in which the first proximal end of the first tool body portion adjoins the second distal end of the second tool body portion (Fig. 2 and see Figure below), and wherein a first surface (e.g. the inner surface at the distal end of the second tool body portion, Fig. 2 and see Figure below) of the second tool body portion defines a distal opening (see Figure below) of the channel, and wherein an area of a second surface (the surface of the wall defining 48, Figs. 1 and 2 and see Figure below) of the second tool body portion defines a lateral opening (48, Fig. 1) separate from the distal opening; and a plunger (16, Fig. 1), wherein a distal end of the plunger is configured to push a proximal end of the medical device out of the channel through the distal opening (Figs. 1-3); wherein the first tool body portion extends distally from the second distal end of the second tool body portion (see Figure below); wherein the lateral opening allows visualization of an entire length of the medical device within the channel from a position lateral to the tool body (Fig. 2), and wherein the entire length of the medical device extends from a proximal end of the medical device to a distal end of the medical device (Fig. 2); wherein the channel is configured to receive the entire length of the medical device from the proximal end of the medical device to the distal end of the medical device (Fig. 2); wherein the first surface of the second tool body portion is normal to the second surface of the second tool body portion (Figs. 1 and 2 and see Figure below); wherein the area of the second surface of the second tool body portion which defines the lateral opening represents a first area of the second surface (Fig. 2 and see Figure below), wherein the second surface further includes a second area (e.g. a lateral surface area of the second tool body portion proximal the lateral opening, Fig. 1) which represents a lateral surface, and wherein the second area is proximal to the first area on the second tool body portion; wherein the first distal end of the first tool body portion is fully capable for blunt dissection of the subcutaneous tissue (Fig. 1 and Col. 6, lines 37-45, the first distal end 67 is fully capable for blunt dissection of the subcutaneous tissue since only 68 is presented as cutting or incision tip); wherein the distal end of the plunger is movable distally beyond the distal opening of the channel to displace the medical device beyond the distal opening of the channel (Fig. 3).

    PNG
    media_image1.png
    786
    677
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-9 and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balaban et al. (US Pat. No.: 5,304,119) as applied to claims 1 and 12 above, respectively, and further in view of Bardy (US Pub. No.: 2010/0331868).
Regarding claims 7-9 and 18, Balaban discloses substantially all the limitations of claims but fails to disclose that the second tool body portion defines a projection into the channel, and wherein the plunger defines a groove that corresponds to and engages with the projection into the channel; wherein the projection and the groove are configured to limit longitudinal movement of the plunger within the channel; wherein the projection is located within the channel proximal to the distal opening of the channel.
Bardy teaches, in the same field of endeavor (implantation device for implanting a medical device in subcutaneous tissue), an implantation device comprising a second tool body portion (see Figure below) defining a projection (see Figure below) into a channel (inner lumen of 15, Fig. 2A), and a plunger (20 which includes 16, 17, and 18) defining a groove (the groove defined between 16 and 18, Fig. 2A) that corresponds to and engages with the projection into the channel; wherein the projection and the groove are configured to limit longitudinal movement of the plunger within the channel (Figs. 2A and 3); wherein the projection is located within the channel proximal to the distal opening of the channel (Fig. 2A).

    PNG
    media_image2.png
    506
    426
    media_image2.png
    Greyscale

	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the implantation tool of Balaban to include that the second tool body portion defines a projection into the channel, and wherein the plunger defines a groove that corresponds to and engages with the projection into the channel; wherein the projection and the groove are configured to limit longitudinal movement of the plunger within the channel; wherein the projection is located within the channel proximal to the distal opening of the channel as taught by Bardy in order to obtain the advantage of preventing the plunger to be accidently removed from the tool body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5507807 A	Shippert; Ronald D. discloses an apparatus for delivering a substance within a patient.
US 2647512 A	JOHNSON JOHN R discloses a medicament applicator comprising a tool body and a plunger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771